Timlin, J.
(dissenting). This important case comes before us upon an appeal by the railroad company from a j’udgment of the circuit court affirming an order of the Industrial Commission holding that as to all employees of the railroad company, in whatever branch of the railroad service engaged, the company may accept the provisions of ch. 50 of the Laws of 1911 as amended by ch. 664 of the Laws of 1911, and so bring, all such employees within the purview of these statutes. The appellant files a perfunctory kind of brief and argument in which it is said that it has no fault to find with the deci*567sion it 'appeals from. The respondents are represented by the attorney general, who introduces his brief with the statement that the appellant seems to invite affirmance, but that notwithstanding he appears on the record for respondents and so seeks affirmance, he deems it his duty to aid the court by presenting “several arguments against affirmance . . . which have not been urged by appellant.” After the case was decided but before decision announced, Mr. R. L. Clark, an attorney and a member of the legislature which enacted the statute in question and of the legislative committee having the bill in charge, offered a brief in behalf of an unnamed client stating he understood the railway company could elect to come under the act as to shop and office employees only, and making the further point that in the instant case only the latter election was made, and hence that employees in the train service could or might be misled thereby and therefore omit to exercise their right of dissent given them by sec. 8 of the act in question.
The facts presented show that Torger Torvalson, husband of the respondent Ella, was at the time of his death on July 24, 1912, in the employment of appellant coaling engines and attending switch lights, and was neither a shop nor an office employee. On June 1, 1912, appellant filed with the Industrial Commission a paper signed by it declaring that it accepted the provisions of ch. 50' of the Laws of 1911; that the number of its employees was about 1,250, the location of place of employment was at Milwaukee, Eond du Lac, Stevens Point, and elsewhere; and that the nature of the employment was “miscellaneous office work, shop work, repairing cars,” etc. I think it manifest from this document that neither the railroad company’s counsel nor the Industrial Commission understood at the time of filing that the statute in question covered railroad employees in the train service. The general understanding up to this time was that employees in the train service were not affected by the provisions of the act in ques*568tion. An attempt to amend tbis act so as to include sucb employees is now pending before the legislature and such amendment has been advocated by eminent counsel for the railroad companies before the assembly committee on labor. This bill is known as No. 588A.
The system of numbering sections of the statutes in this state is very confusing and makes interpretation more difficult by its prolixity and awkwardness of expression. The statute purports to be sec. 2394, divided into thirty-one parts or sections indicated by the numbers 1 to 31 inclusive preceded by a dash or minus sign, and some of these sections are divided into numbered paragraphs called subsections. I shall refer to the sections as such by the number following the dash and to the subsections as such by number.
Secs. 1 and 2 of the act in question take away from all employers the defense of assumption of risk and from employers having four or more employees the so-called fellow-servant defense, and then declare that an employer who has elected to pay compensation as thereinafter provided shall not be so disabled. This is followed by a provision that no contract, rule, or regulation shall exempt the employer from any of the provisions of the first section, taking away these defenses in actions for personal injury.. Sec. 3 provides that except as to shop and office employees the term “employer” as used in •secs. 1 and 2 shall not include a railroad company. This section also provides that sec. 1816 of the Statutes as amended is continued in force unaffected except as to shop and office employees by secs. 1 and 2. Sec. 4 contains that part of the act in question which imposes liability for compensation under the act and displaces or removes all other common-law or statutory liability of the employer for personal injury sustained by the employee while in his service. This liability to compensation, and this immunity from any other form of liability only exists “in those cases where the following conditions of compensation concur.” Observe that to bring a case within this *569section not one but all of tbe conditions mentioned must concur. What are these conditions ? By sub. 1 of sec. 4 it was provided in tbe original act as follows:
“Where at tbe time of tbe accident both tbe employer and employee are subject to tbe provisions of this act according to tbe succeeding sections hereof.”
This was amended at tbe same session by cb. 664, substituting for tbe words “of this act” tbe words “of sections 2394 — 1 to 2394 — 31 inclusive,” so that tbe paragraph reads:
“Where at tbe time of tbe accident both tbe employer and employee are subject to tbe provisions of sections 2394 — 1 to 2394 — 31 inclusive according to tbe succeeding sections hereof.”
Where this is not tbe case, of course tbe Compensation Act does not apply. Tbe only succeeding sections bearing at all upon this point are secs. 5, 6, Y, and 8. Sec. 5 declares who shall be considered employers subject to tbe provisions of this act within tbe meaning of see. 4, and this includes railroad companies. Sec. 6 provides that tbe employer may elect to bring himself within tbe provisions of tbe act by filing with tbe Commission a written statement to tbe effect that be accepts tbe provisions of tbe act. Tbe filing of such statement brings tbe employer within tbe purview of sub. 1 of sec. 4 no doubt. There is a reason for this, because as to shop and office employees a railroad company bad tbe right to accept tbe provisions of tbe act. But it is not alone enough, as we have seen, that tbe employer be subject to tbe provisions of tbe act — tbe employee must also be so subject. Sec. Y defines who shall be considered employees, and standing alone is broad enough to include all employees of every railroad company by tbe second subsection of this section; but sec. Y does not stand alone. By sec. 8 it is provided:
“Any employee as defined in subsection 2 of tbe preceding section shall be deemed to have accepted and shall, within tbe *570meaning of section 2394 — 4 of this act, be subject to the provisions of this act and of any act amendatory thereof, if at the time of the accident upon which liability is claimed:
“(1) The employer charged with such liability is subject to the provisions of this act.”
Observe here it is not “subject to the provisions of this act according to the succeeding sections hereof,” as stated in sub. 1 of sec. 4, but, subject to all the provisions of this act. This must include the provisions of sees. 1, 2, and 3. Otherwise the employer could not be said to be “subject to the provisions of this act.” But the railroad company, except as to shop and office employees, is expressly not subject to the provisions of secs. 1, 2, and 3, consequently not subject to the provisions of this act as to men in the train service. This sub. 1 of sec. 8 was amended at the same session by ch. 664 of the Laws of 1911 so as to read as follows:
“if at the time of the accident upon which liability is claimed: (1) The employer charged with such liability is subject to the provisions of sections 2394 — 1 to 2394 — 31 inclusive.”
This amendment did not change the meaning of ch. 50 as originally written and enacted, but it makes the meaning clearer if possible, because it substitutes for the words “this act,” which by fair construction should include the whole act, the more definite and exact expression, “sections 2394 — 1 to 2394 — 31 inclusive.” And in any event the law governing this case is the amended law.
Now it cannot be gainsaid that a railroad company as employer is not, with reference to men in the train service, subject to the provisions of sec. 2394 — 1 or sec. 2394 — 2. Sec. 3 expressly excepts such employer as to such employees. How then can it be said that the employer charged with such liability is “subject to the provisions of sections 2394 — 1 to 2394 — 31 inclusive” ? If it is not so subject, then, recurring to sub. 1 of sec. 4, “at the time of the accident both *571tbe employer and employee are (not) subject to tbe provisions of tbis act according to tbe succeeding sections hereof.” Tbe question may be summarized as follows: Tbe act is in effect only in cases where both employer and employee are subject to tbe provisions of tbe act according to tbe sections thereof succeeding sec. 4. By one of tbe sections succeeding sec. 4 employees are not within tbe Compensation Act unless tbe employer is subject to all the provisions of tbe act. Railroad companies (except as to shop and office employees) are not subject to all tbe provisions of tbe act. Hence, etc.
Upon a fair construction of tbe act, therefore, it does not include railroad companies except as regards their shop and office employees.
'But there are other considerations fortifying tbis view. It has long been tbe law of tbis state that:
“Whenever two acts of tbe legislature are susceptible of a construction which will render both operative, without doing-violence to either, tbe court will, if possible, give them such a construction. It is only when tbe nature of tbe provisions, or tbe words used, are such as to render it impossible to reconcile them, that tbe court will apply tbe doctrine of repeal by implication. Tbe rule of construction is that if there be two affirmative statutes, or two affirmative sections of 'the. same statute, upon tbe same subject, tbe one does not repeal tbe other if they both consist together; and such a construction will be sought as will reconcile them.” Att'y Gen. ex rel. Taylor v. Brown, 1 Wis. 513.
Now cb. 50 of the Laws of 1911 is wholly based upon mutual consent of tbe employer and employee to be bound thereby. Tbe consent of tbe employer must be expressed in writing filed with tbe commissioners; that of tbe employee is implied from bis acceptance of or continuance in tbe service of such employer. Sec. 3 of tbe act expressly provides that sec. 1816 and amendatory acts are continued in force unaffected except as to shop and office employees by secs. 1 and 2 of tbe act.
*572Sub. 6 of sec. 1816 provides: “No contract or receipt between any employee and a railroad company, no rule or regulation promulgated or adopted by suck company, and no contract, rule or regulation in regard to any notice to be given by such employee shall exempt such corporation from the full liability imposed by this section.”
Under Att’y Gen. ex rel. Taylor v. Brown, supra, is it impossible to reconcile ch. 50, Laws of 1911, with sec. 1816 of the Statutes ? I think it is not only not impossible but there is no conflict between them. The “succeeding sections” referred to in sub. 1 of sec. 4 of said ch. 50 include sub. 1 of sec. 8 of the same chapter, and it is only the employee of an employer, in cases where the latter is subject to all the provisions of ch. 50, including secs. 1 and 2, that is bound by the implied contract of sec. 8 of ch. 50. All others are disabled from assent to the Compensation Act by sub. 6 of sec. 1816 quoted above, and unrepealed either expressly or by implication.
I do not' think the point made, that by reason of the form of the statement filed by the appellant with the Commission train employees may be misled into waiver of giving notice in writing that they elect not to be subject to the provisions of the act, arises in the instant case, because the respondent Ella Torvalson is seeking to enforce the provisions of the act against the appellant. But it is something which might well be considered in the construction of the act and in the sufficiency of the filed statement in case where an injured employee seeks to recover under sec. 1816. The construction given to this act in the majority opinion is, I think, indefensible when we look into the act closely, and I fear it will finally result in the modification or total overthrow of the compensation law in this state.
I am of opinion, therefore, that because Torvalson was not a shop or office employee of the appellant there was in this case no right of recovery under ch. 50, supra> but the right *573of recoyery, if any, was under sec. 1816, supra; hence that the judgment of the circuit court and order of the Industrial Commission should he reversed upon this appeal.
I am authorized to say that Mr. Justice Keewust concurs in this dissent.